DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
Response to Amendment
Claims 1-22 have been canceled and as such the previous allowances have been withdrawn. New claims 23-42 have been added and are currently under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 26-27, 30, 33-34, 36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frascati et al. (US 2016/0055608 A1) in view of Fam et al. (US 2015/0070367 A1).
Regarding claim 36, Frascati discloses:
An apparatus for graphics data processing (Fig. 1 and Par. 31 of Frascati: computing device 30), the apparatus comprising: 
A memory, the memory including executable program instructions for a graphics driver, which when executed by one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory; Par. 45: GPU driver 50 executed to process GPU program 52)
Determine an order dependency between two or more draw calls, (Par. 3 of Frascati: reordering commands associated with render targets based on dependencies between commands; Fig. 3A and Par. 88: rendering commands, including draw commands)
Reorder the two or more draw calls based on the determined order dependency, (Par. 4 of Frascati: reordering commands in different order than initial order based on data dependencies between commands)
Determine a resource requirement and (Paras. 27-28 of Frascati: GPU determines an execution order for commands associated with render targets to reduce the number of load operations, as well as identify data dependency between commands)
Determine that no data dependency is violated when the two or more draw calls are reordered (Paras. 27-28 of Frascati: determine execution order of commands by identifying data dependency between commands, including identifying a command upon which a previously processed command depends), and
Schedule draw calls (Par. 4 of Frascati: reordering commands in different order than initial order based on data dependencies between commands; Par. 27-28: reordering commands based on dependencies, including identifying a command upon which a previously processed command depends); and
A graphics processing unit coupled to the memory, the graphics processing unit to execute the two or more draw calls (Par. 26 of Frascati: GPU receives command stream including defined rendering targets and associated commands; Par. 29: GPU executes reordered commands associated with rendering)
The only limitation not explicitly taught by Frascati is the use of address ranges as claimed. 
Fam discloses: 
Determine data address range for the two or more draw calls, (Par. 27 of Fam: render phases each including one or more draw calls, which consists of shader programs; Par. 29: frame submission to GPU includes start address and end address for each shader program; Also Par. 34: start and end addresses for shader in draw-call)
Schedule draw calls that use same address ranges next to each other (Fig. 3 and Par. 27 of Fam: instructions divided into one or more draw calls, where Fig. 3 shows sequential draw calls in shader by rendering sequence of R render phases; Par. 29: Because multiple draw-calls may use a single shader, each use may be given its own address range so that the captured sampling information may be used to determine the appropriate draw-call)
Frascati and Fam are directed to systems for rendering image data using GPU command calls.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the ordering of graphics commands for rendering an image of Frascati, with the management for processing draw calls as part of the graphic commands based on memory addressing as provided by Fam, using known electronic interfacing and programming techniques.  The modification results in an improved graphic rendering system by more efficiently managing the processing of graphic commands utilizing specially designed shader programs (see e.g. Par. 3 of Fam) commonly used for complex rendering to provide improved image rendering, while better utilizing limited processing resources, and also avoiding additional errors with scheduling rendering commands. 
Regarding claim 30, the apparatus of claim 36 performs the method of claim 30. As such, claim 30 is rejected based on the same rationale as claim 36 set forth above. 
Regarding claim 23, Frascati further discloses: 
At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to perform a method (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory;  Par. 45: GPU driver 50 executed to process GPU program 52).
Further regarding claim 23, the instructions perform the same steps as the instructions of claim 36.  As such, claim 23 is further rejected based on the same rationale as claim 36 set forth above. 
Regarding claim 39, Frascati modified by Fam further discloses: 
Wherein the executable program instructions, which when executed by the one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory; Par. 45: GPU driver 50 executed to process GPU program 52)
Include a queue primitive in at least one of the two or more draw calls to define a producer stage and a consumer stage (Par. 25 of Frascati: each rendering pass has three associate stages including a rendering stage – i.e. “producer stage” – and a resolve stage – i.e. “consumer stage”; Par. 27: GPU determines execution order for commands prior to rendering data; Fig. 3A and Par. 89: ordering commands for execution using first buffer – i.e. queue primitive)
Regarding claim 33, the apparatus of claim 39 performs the method of claim 33. As such, claim 33 is rejected based on the same rationale as claim 39 set forth above. 
Regarding claim 26, the limitations included from claim 23 are rejected based on the same rationale as set forth above.  Further regarding claim 26, the instructions perform the same steps as the instructions of claim 39.  As such, claim 26 is further rejected based on the same rationale as claim 39 set forth above. 
Regarding claim 40, Frascati modified by Fam further discloses:
Wherein the executable program instructions, which when executed by the one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory; Par. 45: GPU driver 50 executed to process GPU program 52)
Alternate execution of the producer stage and the consumer stage in accordance with the queue primitive (Par. 70 of Frascati: after rendering tile, GPU may resolve the rendered pixel data from GPU memory to display buffer unit; Fig. 3A and Par. 89: ordering commands for execution using first buffer, including rendering)
Regarding claim 34, the apparatus of claim 40 performs the method of claim 34. As such, claim 34 is rejected based on the same rationale as claim 40 set forth above. 
Regarding claim 27, the limitations included from claim 26 are rejected based on the same rationale as set forth above.  Further regarding claim 27, the instructions perform the same steps as the instructions of claim 40.  As such, claim 27 is further rejected based on the same rationale as claim 40 set forth above. 

Claims 24-25, 31-32, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frascati et al. (US 2016/0055608 A1) in view of Fam et al. (US 2015/0070367 A1) and in further view of Dimitrov et al. (US 2014/0237187 A1). 
Regarding claim 37, the limitations included from claim 36 are rejected based on the same rationale as claim 36 set forth above and incorporated herein.  Further regarding claim 37, Frascati modified by Fam further disclose: 
Wherein the executable program instructions, which when executed by the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory;  Par. 45: GPU driver 50 executed to process GPU program 52) 
Dimitrov discloses:
Re-order two or more work items in an order independent mode (Par. 62 of Dimitrov: task distributor 430 redistributes tasks such that each graphics pipeline 400 has approximately the same workload – note distribution of tasks to different pipelines is a reorder; Also Fig. 2-4 shows components )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the ordering of graphics commands for rendering an image of Frascati, with the management for processing draw calls as part of the graphic commands based on memory addressing as provided by Fam, with the distribution of work for the graphics pipeline provided by Dimitrov, using known electronic interfacing and programming techniques.  The modification results in an improved graphic system by allowing a more efficient distribution of work for processing images to ensure better utilization of limited computing resources and more quickly processing image data using parallel processing.
Regarding claim 31, the apparatus of claim 37 performs the method of claim 31. As such, claim 31 is rejected based on the same rationale as claim 37 set forth above. 
Regarding claim 24, the limitations included from claim 23 are rejected based on the same rationale as set forth above.  Further regarding claim 24, the instructions perform the same 
Regarding claim 38, Frascati modified by Fam further disclose
Wherein the executable program instructions, which when executed by the one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory;  Par. 45: GPU driver 50 executed to process GPU program 52)
	Frascati further discloses: 
Determine a work split for the two or more work items (Paras. 90-92 of Frascati: a bucket contains all of the rendering commands issued for a particular render target, where there may be multiple buckets,  GPU renders a target by mapping render buckets, and GPU may reorder commands for render target A and render target B from an initial order based on data dependency, switching between render targets)
Re-order the two or more work items based on the determined work split (Paras. 90-92 of Frascati: GPU may reorder commands for render target A and render target B from an initial order based on data dependency, switching between render targets using buckets)
	Also note that Fam discloses determine a work split for the two or more work items (Fig. 3 and Par. 27 of Fam: frame 300 is identified (block 205 in FIG. 2) and its corresponding instructions divided into one or more render phases 305, where each render phase includes one or more draw calls 310, and where each draw-call includes one or more shader programs 315) 
Frascati and Fam are directed to systems for rendering image data using GPU command calls.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the ordering of graphics commands for rendering an image of Frascati, with the management for processing draw calls as part of the graphic commands based on memory addressing as provided by Fam, using known electronic interfacing and programming techniques.  The modification results in an improved graphic rendering system by more efficiently managing the processing of graphic commands utilizing specially designed shader programs (see e.g. Par. 3 of Fam) commonly used for complex rendering to provide improved image rendering, while better utilizing limited processing resources, and also avoiding additional errors with scheduling rendering commands.
Regarding claim 32, the apparatus of claim 38 performs the method of claim 32. As such, claim 32 is rejected based on the same rationale as claim 38 set forth above.
Regarding claim 25, the limitations included from claim 24 are rejected based on the same rationale as set forth above.  Further regarding claim 25, the instructions perform the same steps as the instructions of claim 38.  As such, claim 25 is further rejected based on the same rationale as claim 38 set forth above. 

Claims 28-29, 35, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frascati et al. (US 2016/0055608 A1) in view of Fam et al. (US 2015/0070367 A1) and in further view of Soupikov et al. (US 2009/0303245 A1). 
Regarding claim 41, Frascati modified by Fam further discloses: 
Wherein the executable program instructions, which when executed by the one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory;  Par. 45: GPU driver 50 executed to process GPU program 52)
 Provide tile-based order execution of a compute stage (Par. 17 of Frascati: GPU processes a command stream, processing an entire image and sort rasterized primitives into tile-sized areas called bins; Par. 20: GPU uses different process to classify primitives as being located in a particular bin)
Soupikov discloses:
Provide tile-based order independent execution of a compute stage (Fig. 6 and Par. 34 of Soupikov: processing stages within a single front-end core; Par. 35: first step identifies vertices that form each primitive – i.e. compute stage)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the ordering of graphics commands for rendering an image of Frascati, with the management for processing draw calls as part of the graphic commands based on memory addressing as provided by Fam, with the independent core processing of tiles provided by Soupikov, 
Regarding claim 28, the limitations included from claim 23 are rejected based on the same rationale as set forth above.  Further regarding claim 28, the instructions perform the same steps as the instructions of claim 41.  As such, claim 28 is further rejected based on the same rationale as claim 41 set forth above. 
Regarding claim 42, Frascati modified by Fam further discloses:
Wherein the executable program instructions, which when executed by the one or more processors, cause the one or more processors to: (Par. 30 of Frascati: execution order determined by GPU, GPU driver, or combination thereof; Fig. 1 and Par. 32: computing device including storage unit 48 storing GPU program – shown in Fig. 1; Par. 41: storage unit 48 including memory;  Par. 45: GPU driver 50 executed to process GPU program 52)
Soupikov discloses:
Dispatch work asynchronously on a tile basis to a render context and a compute context (Fig. 6 and Par. 34 of Soupikov: processing stages within a single front-end core, wherein when the core is finished, takes the next PrimSet from active list; Par. 35: first step identifies vertices that from each primitive, i.e. compute context, and vertex shader, i.e. render context)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the ordering of graphics commands for rendering an image of Frascati, with the management for processing draw calls as part of the graphic commands based on memory addressing as provided by Fam, with the independent core processing of tiles provided by Soupikov, using known electronic interfacing and programming techniques.  The modification results in an improved graphic system by allowing a more efficient distribution of work for processing images to ensure 
Regarding claim 35, the apparatus of claim 42 performs the method of claim 35. As such, claim 35 is rejected based on the same rationale as claim 42 set forth above. 
Regarding claim 29, the limitations included from claim 28 are rejected based on the same rationale as set forth above.  Further regarding claim 29, the instructions perform the same steps as the instructions of claim 42.  As such, claim 29 is further rejected based on the same rationale as claim 42 set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616